Registration Nos. 333-190593 811-22878 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post Effective Amendment No._ 4 _ x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No._ 6 _ x (Check appropriate box or boxes) Rx Funds Trust (Exact Name of Registrant as Specified in Charter) 1, 2 nd FLOOR NEW YORK, NEW YORK 10105 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC 1 NEW YORK, NEW YORK 10105 COPIES TO: JON RAND DECHERT LLP
